Citation Nr: 1529178	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a May 2015 Travel Board hearing, the transcript of which is included in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that SMC based on the need for aid and attendance or at the housebound rate is warranted.  He maintains that his service-connected disabilities of coronary artery disease, rated as 100 percent disabling, and his posttraumatic stress disorder (PTSD), rated as 30 percent disabling, require him to need an aide for his activities of daily living.  During the May 2015 Board hearing, the Veteran testified that he no longer drives, needs assistance with cleaning the house, and is no longer able perform any maintenance on his home.  He also reported that he had fallen on several occasions due to dizziness and incoordination.  He stated that his wife assisted him with preparing meals, grocery shopping, and bathing.  The Veteran also testified that his wife assisted him with taking his medications because he experienced short-term memory loss and was unable to recall which medications he was on or when to take them.  
The Veteran was last afforded a VA examination in June 2012, approximately three years ago.  During the evaluation, the examiner noted that the Veteran was able to feed himself and dress himself, although he needed assistance with zippers and buttons.  His meals were cooked for him and it was noted that the Veteran was able to shower by himself, but the examiner noted that he had previously fallen in the tub.  The Veteran was noted to have weekly dizziness which affected his ability to ambulate occasionally.  It was further noted that the Veteran was able to walk 1/2 mile and did not need aid for ambulation.  The examiner noted that the Veteran was able to leave his home unassisted, but noted that he had dizziness and was a fall risk.  The Veteran was also noted to have confusion.  In a November 2012 addendum, the examiner stated that the Veteran's need for aid and attendance was not based on his heart disorder; however, the examiner stated that the severity of his PTSD was "unknown," but the Veteran did suffer from confusion.

Upon review of the evidence of record, the Board finds that a new VA examination is warranted.  During the May 2015 Board hearing, the Veteran testified that his circumstances had changed since the last VA examination.  See Board Hearing Transcript at pg. 7.  Specifically, the Veteran reported being more dependent on a cane for ambulation.  Further, due to his wife's decreased health, he had to rely more heavily on paid assistance or on friends, such as with cleaning the home and performing chores outside of the home (shoveling snow, cutting grass, etc).  He also noted that, due to several falls, his wife now assisted him in the shower.  He also reported being unable to grocery shop and stated that his wife assisted him with his medications due to short-term memory loss.  Given the Veteran's assertions that his situation has changed since the last VA examination, the Board finds that the Veteran should be afforded a new examination.

Further, the June 2012 VA examination report and the November 2012 addendum did not provide a clear opinion as to whether the Veteran required aid and assistance as a result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated VA treatment records and associate them with the electronic claims file.

2.  Schedule the Veteran for a VA SMC aid and attendance/housebound examination to determine whether the Veteran is in need of aid and attendance or whether he is housebound.  All indicated studies should be performed.
The examiner should indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran is in need of aid and attendance from another individual solely due to his service-connected disabilities.  

The criteria in the applicable regulations should be used, including a determination whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; inability to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment. 

The examiner should also address whether it is at least as likely as not (50 percent or greater probability) that the Veteran is permanently housebound by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises on account of disability and it is certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.


The examiner should provide supporting rationale for any opinion reached. 

3.  After completing the above action and any other development as may be indicated, the Veteran's claim should be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should then be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




